     Case 8:20-cv-00381-DSF-ADS Document 20 Filed 09/02/20 Page 1 of 1 Page ID #:148
                                                                                        JS-6
1

2

3

4

5

6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8

9
      UNITED AFRICAN-ASIAN             Case No: 8:20cv00381-DSF-ADS
10    ABILITIES CLUB, ON BEHALF OF
11
      ITSELF AND ITS MEMBERS; ANNA
      MARIE WIGGINS, An Individual, ON ORDER FOR DISMISSAL WITH
12    BEHALF OF ROBERT AARON           PREJUDICE OF ENTIRE ACTION
13
      MCKISSICK,
                                       [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
14                  Plaintiffs,
15         v.
      KINGS PLACE PROPERTY LLC;
16
      and DOES 1 THROUGH 10, Inclusive
17

18
                  Defendants
19
            Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
20
      parties herein and for good cause shown, this Court hereby dismisses with prejudice
21
      all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
22
      complaint in its entirety. Each of the parties herein shall bear their own respective
23
      attorney fees and costs.
24
            IT IS SO ORDERED.
25
       DATED: September 2, 2020
26

27
                                             Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
28




                                  ORDER FOR DISMISSAL                                         1
